uil- department of the treasury internal_revenue_service od wi washington d c date mar 20m ny contact person identification_number telephone number bl employer_identification_number legend dear sir or madam we are responding to your letter asking whether you are in compliance with sec_1 of the income_tax regulations regarding the neighborhood_land_rule facts you are exempt from federal_income_tax under sec_501 of the internal_revenue_code your primary purpose is providing temporary room and board for families with a relative or loved one in a local hospital you also make counseling available on a limited basis to help families deal with the stress of their loved ones' illnesses you state on date you acquired land and a building located at a with the intention of using the property for your exempt_purpose within ten years of the acquisition the property is contiguous with b the location of your hospitality house the b property is property you already owned at the time of the acquisition and were using and continue to use for your exempt_purpose you intend to demolish the existing structures at both a and c and construct a new hospitality house at the current time the demolition and construction should be complete by date the demolition and construction plans were negotiated and reduced to writing ina memorandum of understanding dated date between d and your board_of directors your board_of directors approved the memorandum of understanding on date you request the service to rule that the a property is not debt-financed_property as defined in sec_514 of the code law sec_1_514_b_-1 of the regulations defines debt-financed_property to mean any property which is held to produce income eg rental real_estate tangible_personal_property and corporate stock and with respect to which there is an acquisition_indebtedness determined without regard to whether the property is debt-financed_property at any time during the taxable_year sec_1_514_b_-1 of the regulations states if an organization acquires real_property for the principal purpose of using the land in the exercise or performance of its exempt_purpose commencing within years of the time of acquisition such property will not be treated as debt-financed_property so long as a such property is in the neighborhood of other_property owned by the organization which is used in the performance of its exempt_purpose and b the organization does not abandon its intent to use the land in such a manner within the 10-year period the rule expressed in this subdivision is referred to as the neighborhood_land_rule sec_1_514_b_-1 of the regulations states property shall be considered in the neighborhood of property owned and used by the organization in the performance of its exempt_purpose if the acquired property is contiguous with the exempt_purpose property or would be contiguous with such property except for the interposition of a road street railroad stream or similar_property sec_1_514_b_-1 of the regulations states the neighborhood_land_rule shall not apply to any property after the expiration of years from the date_of_acquisition further the neighborhood_land_rule shall apply after the first years of the 10-year period only if the organization establishes to the satisfaction of the commissioner that future use of the acquired land is in furtherance of the organization’s exempt_purpose before the expiration of the 10-year period is reasonably certain necessarily have to show binding contracts however it must at least have a definite plan detailing a specific improvement and a completion date and some affirmative action toward the fulfillment of such a plan this information shall be forwarded to the commissioner of internal revenue for a ruling at least days before the end of the fifth year after acquisition of the land in order to satisfy the commissioner the organization does not rationale and conclusion you state on date you acquired land and a building located at a with the intention of using the property for your exempt_purpose within ten years of the acquisition the property is contiguous with b which you already own and are using and continue to use for your exempt_purpose pursuant to a memorandum of understanding you intend to demolish the existing structure at a and construct a new facility should be completed by date you submitted your request for a ruling days before the end of the fifth year after acquisition of the land based on all the facts and circumstances we rule the a property is not debt-financed_property as defined in sec_514 of the code because your purchase and pians for use of the property satisfy the requirements of sec_1_514_b_-1 of the regulations at the current time the demolition and construction gal this ruling is conditioned on the understanding there will be no material_change in the facts upon which itis based any changes that may have a bearing on your tax status should be reported to the service we are informing your exempt_organizations area manager of this ruling please keep this letter in your permanent records this ruling is directed only to the organization requesting it sec_6110 of the code provides this ruling may not be used or cited by others as precedent if you have any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter sincerely marvin friedlander manager exempt_organizations technical group
